DETAILED ACTION

Claim Objections
Claims 4-12 are objected to because of the following informalities: 
Claim 4, line 11, recites a term “close” that appears to be a typographical error intended to read “closed.” 
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Wheeler et al. (2020/0278165; “Wheeler”).

an upper tube having a first passageway and an aperture through the upper tube to the first passageway (figures 3 and 7, upper tube having first passageway 80, aperture 116); 
a lower tube having a second passageway, the lower tube being connected to the upper tube, wherein the aperture through the upper tube is opposite the lower tube and wherein the second passageway is configured to receive a barrel of a firearm (figures 3 and 7, lower tube having a second passageway 72); 
a central passageway that connects the first passageway to the second passageway (figure 7, combination of elements 90, 92, and 94; figure 3 central passageway shown connecting the first passageway and the second passageway and configured to receive element 98); and 
a gas nipple positioned in the central passageway, the gas nipple having a first end, a second end, exterior threads, a central bore that extends from the first end to the second end, and an engagement feature on the first end, wherein the engagement feature is configured to engage a tool for the rotation of the gas nipple within the central passageway (figures 3 and 7-12, gas nipple 98 having exterior threads 100, central bore 102, and engagement feature 108).
In reference to claim 2, Wheeler discloses the claimed invention (figure 12, second end 104 is tapers both externally and internally).

In reference to claim 4, Wheeler discloses the claimed invention, as set forth above in the reference to claims 1 and 3 (also see figure 13, which shows the gas tube 52 closed at its right end by a plug, and which shows a second aperture through which the lead line for numeral 92 extends; figure 19, gas tube 52 open on its left end; paragraph 53, and figures 7 and 13, make clear that the central passageway can be oriented 90 degrees relative to the first and second passageways, and thus, the second aperture of the gas tube can be aligned with the central bore of the gas nipple, as claimed).
In reference to claim 5, Wheeler discloses the claimed invention (figure 3, tool 150).
In reference to claim 6, Wheeler discloses the claimed invention (figure 13, barrel 22 having third aperture 30; paragraph 53, and figures 7 and 13, make clear that angle Θ2 can be oriented 90 degrees to the barrel, which would clearly align the third aperture with the central bore of the gas nipple).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Ellard (GB 547851 A) in view of Johnston (1387889) and further in view of Wheeler.
In reference to claim 4, Ellard discloses a gas block system for a firearm, the gas block system comprising: 
an upper tube having a first passageway (figure, the portion of element 5 in which element 6 is disposed constitutes the first passageway of the upper tube); 819965.003US01 
a lower tube having a second passageway, the lower tube being connected to the upper tube (figure, the portion of element 5 in which barrel 4 is disposed constitutes the second passageway of the lower tube); 
a central passageway that connects the first passageway to the second passageway (figure, central passageway 8);
a gas tube having a first end and a second end, the first end of the gas tube being open to an interior and the second end of the gas tube being closed, the gas tube including a second aperture through the gas tube (figure, gas tube 6, the right end being open and the left end being closed, with a second aperture 7);
wherein the gas tube is positioned within the first passageway (figure);
wherein the second aperture is aligned with the central passageway (figure).
Thus, Ellard discloses the claimed invention, except for (1) a gas nipple coaxially positioned in the central passageway, the gas nipple having a first end, a second end, exterior threads, and a central bore that extends from the first end to the second end, (2) an engagement feature on the first end of the gas nipple, and (3) a first aperture through the upper tube to the first passageway.
Regarding (1), Johnston teaches that it is known to provide a gas block with a gas nipple coaxially positioned in the central passageway, the gas nipple having a first end, a second end, exterior threads, a central bore that extends from the first end to the second end, in order to provide alignment and gas-sealing between the upper and lower tubes (figure 1, gas nipple 5). Thus, it would have been obvious to one of ordinary skill in the art to provide the gas block of Ellard with a gas nipple coaxially positioned in the central passageway, the gas nipple having a first end, a second end, exterior threads, a central bore that extends from the first end to the second end, in order to provide alignment and gas-sealing between the upper and lower tubes.
Regarding (2), Wheeler teaches that it is known to provide a threaded gas nipple of a gas block with an engagement feature on a first end facing a first passageway—the first passageway having a gas tube therein—in order to allow for assembly/disassembly of the gas nipple and gas block (figures 3 and 7-12, engagement feature 108). Thus, it would have been obvious to a person of ordinary skill in the art to provide the gas nipple made obvious by Ellard in view of Johnston, as set forth above, with an engagement 
Regarding (3), Wheeler further teaches that it is known to provide a gas block with a first aperture through the upper tube to the first passageway, in order to provide direct, axial, tool-access to the engagement feature of the gas nipple to facilitate easier assembly/disassembly of the gas nipple and gas block. Thus, it would have been obvious to one of ordinary skill in the art to provide the gas block made obvious by Ellard in view of Johnston and further in view of Wheeler, as set forth above, in order to provide direct, axial, tool-access to the engagement feature of the gas nipple to facilitate easier assembly/disassembly of the gas nipple and gas block.
In reference to claim 5, Ellard in view of Johnston and further in view of Wheeler (the modified Ellard) makes obvious the claimed invention, as set forth above.
In reference to claim 6, the modified Ellard makes obvious the claimed invention (Ellard, figure, barrel 4 having third aperture 9 coaxially aligned with the central passageway; the modified Ellard makes obvious a gas nipple coaxial with the central passageway).
In reference to claim 7, the modified Ellard makes obvious the claimed invention (Johnston, figure 1: the gas nipple 5 threads into the gas block to the barrel, as claimed).

Claim 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over the modified Ellard, as set forth above, further in view of Marsh (2865256).

In reference to claims 9 and 10, the modified Ellard in view of Marsh makes obvious the claimed invention, as set forth above (a person of ordinary skill in the art would at once envisage that the taper taught by Marsh provides a gas seal between the nipple and the barrel).

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over the modified Ellard in view of Marsh and further in view of Ruger (3857323).
In reference to claim 11, the modified Ellard in view of Marsh makes obvious the claimed invention, except for wherein the central bore of the gas nipple has a larger diameter than the third aperture through the firearm barrel. However, Ruger teaches that is known to provide a gas nipple with a central bore having a larger diameter than an adjacent, coaxial aperture formed through a sidewall of a barrel, in order to decrease gas pressure to a desired level for operating the action of a given firearm (figure 9, gas 
In reference to claim 12, the modified Ellard in view of Marsh and further in view of Ruger makes obvious the claimed invention (the gas nipple taught by Johnston extends into the aperture formed through the sidewall of the barrel, which maps to the claimed third aperture).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Hutton et al. (3893370), Stone (8250964), Nelson (1388879), Hazelton (1524974), Cassels (2016/0178299), Lewis (1195693), and Leitner-Wise (2022/0057152).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL J KLEIN whose telephone number is (571)272-8229. The examiner can normally be reached 11:30am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GABRIEL J. KLEIN
Examiner
Art Unit 3641



/Gabriel J. Klein/Primary Examiner, Art Unit 3641